DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-3, 8-9, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 10, 11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. U.S. Patent Publication No. 2013/0271502 (hereinafter Choi).
Consider claim 1, Choi teaches a pixel driving method, comprising steps of: obtaining a brightness sum of a frame of picture according to a brightness of each of pixels in the frame of picture (Figure 2 and [0035], brightness value Y of each pixel. [0039], first, second and third brightness value increases (brightness sum) based on the brightness value Y. Figure 5, frame memory 68) inquiring a data compensation value corresponding to the obtained brightness sum from a first correspondence relationship (Figure 2 and [0045], brightness distribution information is displayed by a predetermined value. The estimating unit 64 compares the first calculated value with the previously set reference values to generate the compensating value that represents the compensating degree of the first data data1), the first correspondence relationship comprising a one- to-one correspondence relationship between the brightness sum and the data compensation value for one frame of picture; compensating a data of the frame of picture according to the data compensation value to generate a compensated data (Figure 2 and [0045], brightness distribution information is displayed by a predetermined value. The estimating unit 64 compares the first calculated value with the previously set reference values to generate the compensating value that represents the compensating degree of the first data data1. Figure 2, data2); and outputting the compensated data to a display panel (Figures 1-2, data2).
Choi’s figure 2 and 5 do not appear to specifically disclose data voltage.
However, Choi teaches in [0028], pixels store voltages corresponding to data signals and to generate light components with predetermined brightness components. 


Consider claim 4, Choi teaches all the limitations of claim 1. In addition, Choi teaches wherein before the step of obtaining a brightness sum of a frame of picture according to a brightness of each of pixels in the frame of picture, the method further comprises a step of: generating the brightness of each of the pixels in the frame of picture according to a data voltage of the pixel (Figure 2 and [0035], brightness value Y of each pixel. [0039], first, second and third brightness value increases (brightness sum) based on the brightness value Y. Figure 5, frame memory 68. [0028], pixels store voltages corresponding to data signals and to generate light components with predetermined brightness components. Figure 5, frame memory 68).

Consider claim 5, Choi teaches all the limitations of claim 1. In addition, Choi teaches the step of compensating a data voltage of the frame of picture according to the data voltage compensation value to generate a compensated data voltage comprises: compensating the data voltage of the pixels in a sensing row of the frame of picture according to the data voltage compensation value picture (Figure 2 and [0035], brightness value Y of each pixel, and thus corresponding to a sensing row of the frame picture. Figures 1-2, data2 from compensation unit 66), and the step of outputting the compensated data voltage to a display panel comprises: outputting the compensated data voltage to the pixels in the sensing row of the display panel (Figure 2 and [0035], brightness value Y of each pixel, and thus corresponding to a sensing row of the frame picture. Figures 1-2, data2 from compensation unit 66).

Consider claim 6, Choi teaches all the limitations of claim 1. In addition, Choi teaches the step of compensating a data voltage of the frame of picture according to the data voltage compensation value to generate a compensated data voltage comprises: compensating the data voltage of all the pixels in the frame of picture according to the data voltage compensation value (Figure 2 and [0035], brightness value Y of each pixel, and thus corresponding to a sensing row of the frame picture. Figures 1-2, data2 from compensation unit 66. [0032] The data processing unit 60 generates the second data data2 using the first data data1), and the step of outputting the compensated data voltage to a display panel comprises: outputting the compensated data voltage to all the pixels in the display panel (Figure 2 and [0035], brightness value Y of each pixel, and thus corresponding to a sensing row of the frame picture. Figures 1-2, data2 from compensation unit 66. [0032] The data processing unit 60 generates the second data data2 using the first data data1).

Consider claim 7, it includes the limitations of claim 1 and thus rejected by the same reasoning. In addition, Choi teaches a memory; and a processor coupled to the memory, wherein the memory stores computer-executable instruction (Figure 5, frame memory 68 and data processing unit 60. Figure 3, operation or instruction S100-S108).



Consider claim 11, Choi teaches a display device comprising a display panel and the pixel driving device (Figures 1, units 10-60).  

Consider claim 14, it includes the limitations of claim 11 and thus rejected by the same reasoning. 

Consider claim 15, it includes the limitations of claim 5 and thus rejected by the same reasoning. 

Consider claim 16, it includes the limitations of claim 6 and thus rejected by the same reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. U.S. Patent Publication No. 2014/0152642 teaches an error compensator 190 for the pixel 140 as shown in figures 3-4, where the pixel 140 comprises a sensing line Fm. 
Ha et al. U.S. Patent Publication No. 2009/0002400 teaches luminance value regulator may comprise a first calculator which calculates a first brightness value to be used to compensate for the image signal by summing products of the initial representative values of the partial areas and pre -stored optical profile data in [0016].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621